
	
		I
		112th CONGRESS
		1st Session
		H. R. 2274
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2011
			Mr. Bilirakis
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs and the Secretary of Defense to submit to
		  Congress annual reports on the Post–9/11 Educational Assistance Program, and
		  for other purposes.
	
	
		1.Annual reports on Post–9/11
			 Educational Assistance Program
			(a)Reports
			 required
				(1)In
			 generalSubchapter III of chapter 33 of title 38, United States
			 Code, is amended by adding at the end the following new section:
					
						3325.Reporting
				requirement
							(a)In
				generalThe Secretary of
				Defense and the Secretary shall submit to the Congress at least once every year
				separate reports on the operation of the program provided for in this
				chapter.
							(b)Contents of
				Secretary of Defense reportsThe Secretary of Defense shall
				include in each report submitted under this section—
								(1)information
				indicating—
									(A)the extent to
				which the benefit levels provided under this chapter are adequate to achieve
				the purposes of inducing individuals to enter and remain in the Armed Forces
				and of providing an adequate level of financial assistance to help meet the
				cost of pursuing a program of education;
									(B)whether it is
				necessary for the purposes of maintaining adequate levels of well-qualified
				active-duty personnel in the Armed Forces to continue to offer the opportunity
				for educational assistance under this chapter to individuals who have not yet
				entered active-duty service; and
									(C)describing the
				efforts under section 3323(b) of this title to inform members of the Armed
				Forces of the active duty service requirements for entitlement to educational
				assistance benefits under this chapter and the results from such efforts;
				and
									(2)such
				recommendations for administrative and legislative changes regarding the
				provision of educational assistance to members of the Armed Forces and
				veterans, and their dependents, as the Secretary of Defense considers
				appropriate.
								(c)Contents of
				Secretary of Veterans Affairs reportsThe Secretary shall include
				in each report submitted under this section—
								(1)information
				concerning the level of utilization of educational assistance and of
				expenditures under this chapter;
								(2)the number of
				credit hours, certificates, degrees, and other qualifications earned by
				beneficiaries under this chapter during the fiscal year preceding the fiscal
				year during which the report is submitted; and
								(3)such
				recommendations for administrative and legislative changes regarding the
				provision of educational assistance to members of the Armed Forces and
				veterans, and their dependents, as the Secretary considers appropriate.
								(d)TerminationNo
				report shall be required under this section after January 1,
				2021.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 3324 the following
			 new item:
					
						
							3325. Reporting
				requirement.
						
						.
				(b)Repeal of report
			 on All Volunteer-Force Educational Assistance Program
				(1)In
			 generalChapter 30 of such title is amended by striking section
			 3036.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by striking the item relating to section 3036.
				
